EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 1st day of
April, 2008 (the “Effective Date”), by and between Continental Casualty Company,
an Illinois insurance company (the “Company”), and Jonathan D. Kantor
(“Executive”);
WITNESSETH:
     WHEREAS, the Company wishes to continue to employ Executive as Executive
Vice President, General Counsel and Secretary of the Company and of such other
of the affiliates or subsidiaries of the Company as the CEO (as defined below)
shall in his discretion determine (collectively the “CNA companies’), with
senior management level responsibility for the Law Department of the Company,
and Executive wishes to accept and agree to such employment under the terms and
conditions set forth hereinbelow.
     NOW, THEREFORE, in consideration of the foregoing premises and the promises
and covenants herein, the parties hereto agree as follows:
     1. Employment Term. Executive’s term of employment under this Agreement
shall be for the period commencing on April 1, 2008 (“Effective Date”) and
ending on June 30, 2011, or such earlier date as of which Executive’s employment
is terminated in accordance with Section 6 hereof (said period the “Term”). The
covenants set forth in Sections 7, 8, 9, 10, 11, 12, 13, and 14 shall survive
the employment term of this Agreement.
     2. Duties of Executive.
     (a) Executive shall perform the duties and responsibilities of an Executive
Vice President, General Counsel and Secretary (hereinafter “GC”) of the CNA
companies as defined and directed by the Company’s Chief Executive Officer
(hereinafter “CEO”). Executive shall report to the CEO. Executive may be elected
to and shall serve as a member of the Board of Directors of one or more of the
CNA companies, and if so elected Executive agrees to serve on such boards in
such capacity without additional compensation and Executive further agrees to
resign any such position on such Boards upon the termination of his employment
with the Company for any reason; provided, however, that nothing in this
Agreement shall require that

 



--------------------------------------------------------------------------------



 



any CNA companies elect Executive to its board of directors. Executive has also
been elected as an executive officer of CNA Financial Corporation (“CNAF”), a
public company that is the indirect parent of the Company, and Executive agrees
to serve in such capacity for the term of this Agreement without additional
compensation; provided, however, that nothing in this Agreement shall require
that CNAF maintain Executive in any such position.
     (b) Executive shall diligently and to the best of his abilities continue to
assume, perform, and discharge the duties and responsibilities of Executive Vice
President, GC, as well as such other specific duties and responsibilities as the
CEO shall assign or designate to Executive from time to time not inconsistent
with Executive’s status. Executive shall devote substantially all of his working
time to the performance of his duties as set forth herein and shall not, without
the prior written consent of the CEO, accept other employment or render or
perform other services, nor shall he have any direct or indirect ownership
interest in any other business which is in competition with the business of the
Company or the CNA companies, other than in the form of publicly traded
securities constituting less than five percent (5%) of the outstanding
securities of a corporation (determined by vote or value) or limited partnership
interests constituting less than five percent (5%) of the value of any such
partnership. The foregoing shall not preclude Executive from engaging in
charitable, professional, and personal investment activities, provided that, in
the judgment of the CEO, such activities do not materially interfere with the
performance of his duties and responsibilities hereunder.
     3. Compensation.
     (a) During the Term, the Company shall pay to Executive for the period he
is employed by the Company hereunder, an annual base salary of $800,000.00 (the
“Base Compensation”). The Base Compensation shall be payable not less frequently
than in monthly increments. At the discretion of the CEO and/or the Compensation
Committee (the “Committee”) of CNAF’s Board of Directors, such salary rate may
be increased annually during the term of the Agreement, based on market
considerations, responsibilities and performance. In no event shall Executive’s
salary rate be reduced to an amount that is less than the amount specified in
this Section 3(a) without Executive’s written consent, or to an amount that is
less than the amount that he was previously receiving without Executive’s
written consent.

 



--------------------------------------------------------------------------------



 



     (b) The Executive shall be eligible for an annual incentive cash award
(“Bonus”) pursuant to the CNA Financial Corporation 2000 Incentive Compensation
Plan (the “Plan”). Subject to the approval of the Committee, the Executive’s
maximum Bonus opportunity thereunder shall not exceed 200% of Executive’s annual
Base Compensation for each twelve month bonus period. In no event shall the
maximum Bonus opportunity be reduced without the Executive’s written consent.
The amount of the Bonus shall be based on the Committee’s assessment in its sole
discretion of Executive’s performance and the Net Operating Income goals set
annually by the Committee, and shall be determined and payable in accordance
with the terms of the Plan as set forth in the Plan documents. Provided,
further, that the Committee shall have unlimited negative discretion under the
Plan to decrease the amount of Executive’s Bonus for any year.
     (c) Subject to the approval of the Committee, Executive shall be eligible
to receive a long-term incentive cash award, in accordance with the terms of the
Plan, as may be in effect during the Term or such other long term incentive plan
as the Company may from time to time adopt for its senior officers. The
Executive’s target long-term incentive cash award shall be thirty percent (30%)
of his Base Compensation during the three-year performance period as determined
by the Company and/or the Committee. In no event shall the target award be
reduced without the Executive’s written consent. Actual payout of the long-term
incentive cash award may range from 0% to 200% of target, based on the Company’s
overall business results and performance as determined by the Committee in its
sole discretion, subject to the terms of the Plan.
     (d) Subject to the approval of the Committee, Executive shall be awarded a
minimum grant of 30,000 stock appreciation rights paid in stock (“SARs”) of CNA
Financial Corporation (“CNAF”) common stock or equivalent stock options annually
during the term of Executive’s employment under this Agreement. Such annual
grant may be increased at the recommendation of the CEO and upon approval of the
Committee, subject to share availability. Executive’s rights with respect to
shares awarded hereunder shall be subject to the terms of the Plan, share
availability and approval by the Committee.
     (e) Subject to the approval of the Committee and the following conditions,
Executive shall be awarded a retention bonus (the “Retention Bonus”) of
$800,000, of which amount 50% shall be payable on June 30, 2009 (the “First
Payment Date”) and the other 50% on June 30,

 



--------------------------------------------------------------------------------



 



2010 (the ”Second Payment Date”). Executive shall not receive any unpaid portion
of the Retention Bonus if he voluntarily terminates his employment as provided
in Section 6.4 of this Agreement prior to either Payment Date, or if he is
terminated for Cause by the Company as provided for in Section 6.2 of this
Agreement prior to either Payment Date. If Executive’s employment is terminated
by the Company Without Cause, or if he terminates his employment for Good Reason
as provided for in Section 6.3 of this Agreement, then the payment dates for any
unpaid portion of the Retention Bonus shall be accelerated to the date of such
termination.
     (f) For avoidance of doubt respecting awards to Executive under
Section 3(b), 3(c) and 3(d) hereof, the provisions of the Plan relating to the
deferral of payments to satisfy Section 162(m) of the Internal Revenue Code of
1986 (“Code”) or any successor provision shall apply. The Company will defer
until the first tax year in which it reasonably anticipates, or should
reasonably anticipate, that deductibility is not limited by said Section 162(m)
the payment of all compensation to which Executive is entitled under this
Agreement and/or the Plan which the Company reasonably anticipates would be
non-deductible under said Section 162(m) or any successor provision with respect
to deductibility of executive compensation if paid in the tax year in which it
would otherwise be payable; provided that such amounts shall in any event be
paid not later than the period beginning on the date on which Executive
separates from service (as defined in Section 409A of the Code) and ending on
the later of the last day of the year in which the Executive separates from
service or the fifteenth day of the third month following the separation from
service; and provided further, that if any payment is deferred pursuant to this
Section 3(f) until after Executive has separated from service and Executive is a
specified employee as defined in Section 409A on the date of the separation from
service, the preceding proviso shall be applied by substituting the day that is
six months after Executive’s separation from service for the date of separation
from service.
     (g) Executive’s pensionable earnings under the CNA Retirement Plan, the CNA
Supplemental Executive Retirement Plan (“SERP”), the Savings & Capital
Accumulation Plan (“S-CAP”), and the CNA Supplemental Savings & Capital
Accumulation Plan (“SES-CAP”) will be calculated and payable as specified in the
respective plan documents, as amended from time to time, and also subject to the
requirements of any other applicable laws or regulations as interpreted by the
Company. Any deferral elections available to Executive with respect to such
pensionable earnings shall be made prior to the beginning of the year in which
any amounts subject to such elections are earned.

 



--------------------------------------------------------------------------------



 



     (h) All payments due under this Agreement shall be subject to withholding
or deferral as required by law.
     4. Other Benefits. Executive shall be entitled to continue to participate
in the various benefit plans, programs or arrangements established and
maintained by the Company from time to time and applicable to senior executives
of the Company such as, but not by way of limitation, medical benefits, dental
benefits, life insurance, long-term disability insurance, both qualified and
supplemental defined contribution plans, and to receive all fringe benefits made
available to senior executives of the Company, including relocation assistance,
club membership, and tax return preparation. Executive’s entitlement to
participate in any such plan, program or arrangement shall, in each case, be
subject to the terms and conditions of the Company’s policies with regard to
such plans, programs or arrangements as adjusted by the Company from time to
time in its sole discretion. Executive shall not be eligible for paid time off
(“PTO”) under the Company’s PTO policy. In the event of termination of
employment, Executive’s severance shall be determined solely in accordance with
Section 6 hereof.
     5. Expense Reimbursement. Executive shall continue to be entitled to
reimbursement by the Company for all reasonable and customary travel and other
business expenses incurred by Executive in carrying out his duties under this
Agreement, in accordance with the general travel and business reimbursement
policies adopted by the Company as adjusted from time to time. Executive shall
report all such expenditures not less frequently than monthly accompanied by
adequate records and such other documentary evidence as required by the Company
or by Federal or state tax statutes or regulations governing the substantiation
of such expenditures.
     6. Termination of Employment. If Executive’s employment with the Company
shall terminate during the term of this Agreement, the following conditions set
forth herein shall apply with respect to the Executive’s compensation and
benefits hereunder. Either party may terminate Executive’s employment with the
Company during the term of this Agreement by written notice to the other party,
effective as of the date specified in such notice and Executive’s employment
shall automatically terminate in the event of Executive’s death. Upon
termination of Executive’s employment during or at the end of the term of this
Agreement, the rights of the parties under this Agreement shall be determined
pursuant to this Section 6. All payments to be made hereunder shall be made
either to Executive or to his personal representatives, heirs or

 



--------------------------------------------------------------------------------



 



beneficiaries, as the case may be. In the event of Executive’s termination
during the term of this Agreement, unless otherwise specified in this Agreement
Executive’s rights, if any, under any of the Company’s defined contribution,
benefit, incentive or other plans of any nature shall be governed by the
respective terms of such plans.
     6.1 Death and Disability. In the event of the death of Executive or, at the
Company’s election, in the event of his Permanent Disability (as defined below)
during the term of this Agreement, provided it has not already terminated,
Executive’s employment shall terminate; provided, however, that:
     (a) The Company shall pay to Executive or his personal representatives,
heirs or beneficiaries as the case may be, an amount equal to his: (i) unpaid
base salary and current year’s Bonus calculated at 150% of base salary and CNA
long-term incentive cash award prorated to the date of termination; (ii) any
previous year’s unpaid Bonus based upon actual or discretionary payouts, if any;
and (iii) unpaid cash entitlements, if any, earned by Executive or payable to
his beneficiaries as of the date of termination which, pursuant to the terms of
any applicable Company plan or program (which unpaid cash entitlements shall not
include any unpaid Bonus or any unpaid long-term incentive cash award or other
award under the Incentive Compensation Plan), accrued prior to the date of
termination.
     (b) For purposes of this Agreement, the term “Permanent Disability” means a
physical or mental condition of Executive which, as determined by the CEO based
on and consistent with available medical information, is expected to continue
beyond 26 weeks and which renders Executive incapable of performing any
substantial portion of the services contemplated hereunder with reasonable
accommodation compatible with the fulfillment of his duties as described in
Section 2 hereinabove.
     6.2 Termination for Cause by the Company. In the event that Executive shall
engage in any conduct which the CEO in his sole discretion shall determine to be
“Cause,” as defined herein, he shall be subject to termination forthwith. For
purposes of this Agreement, Cause shall mean engaging in or committing: (i) any
act which would constitute a felony or other act involving fraud, dishonesty,
moral turpitude, unlawful conduct or breach of fiduciary duty; (ii) a
substantial breach of any material provision of this Agreement; (iii) a willful
or reckless material misconduct in the performance of the Executive’s duties; or
(iv) the habitual neglect of duties;

 



--------------------------------------------------------------------------------



 



provided however, that, for purposes of clauses (iii) and (iv), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Executive in good faith to have been in or not opposed
to the interest of the Company (without any intent by the Executive to gain,
directly or indirectly, a profit to which he was not legally entitled). If the
Executive agrees to resign from his employment with the Company in lieu of being
terminated for Cause, he may be deemed to have been terminated for Cause for
purposes of this Agreement.
     Upon terminating the Executive for Cause, other than paying the Executive
within 30 days of such termination his: (i) unpaid base salary prorated to the
date of termination and (ii) unpaid cash entitlements, if any, earned and
accrued pursuant to the terms of any applicable Company plan or program (which
unpaid cash entitlements shall not include any unpaid Bonus or any unpaid
long-term incentive cash award or other award under the Incentive Compensation
Plan) prior to the date of the date of termination, the Company shall have no
further obligations whatsoever to Executive under this Agreement. In the event
of termination for Cause, Executive agrees to continue to be bound by the
covenants set forth herein at Sections 7 through 13, subsequent to the date of
such termination for such periods of time as provided for in said Sections
respectively.
     6.3 Termination by the Company Without Cause / Termination by Executive for
Good Reason. In the event Executive’s employment is terminated by the Company
“Without Cause” (as that term is defined hereinbelow), or in the event Executive
terminates his employment for “Good Reason” (as that term is defined
hereinbelow):
     (a) The Company shall pay to Executive severance consisting of an amount
equal to $3,600,000. The severance shall be paid over two (2) years in equal
monthly installments following such termination. The Company shall also pay the
Executive within 30 days of his termination: (i) his unpaid base salary,
prorated to the date of termination and (ii) unpaid cash entitlements, if any,
earned and accrued pursuant to the terms of any applicable Company plan or
program prior to the date of the date of termination (which unpaid cash
entitlements under this Section 6.3(a)(ii) shall not include any unpaid Bonus or
any unpaid long-term incentive cash award or other award under the Plan for the
year in which such termination occurs). Executive agrees to be bound by the
covenants set forth herein prior to, as of and subsequent to the termination
date. In addition, Executive shall continue to participate, at the active
employee rates, in such health benefits plans in which he is enrolled throughout
the term of the payments

 



--------------------------------------------------------------------------------



 



set forth in this Section 6.3(a), up to a maximum of 18 months, with said period
of participation to run concurrently with any period of COBRA coverage to which
Executive may be entitled. To the extent such health benefit coverage extends
beyond the aforesaid period of COBRA coverage, and to the extent that in such
case the difference between the premium paid by Executive for participation in
such health benefit plans and the premium that would be payable by an employee
receiving COBRA coverage constitutes taxable income to Executive, and deferred
compensation, subject to Section 409A of the Code Executive shall not receive
any payment or other benefit in lieu of such coverage. Other than as set forth
in this Section 6.3 (a), the Company shall have no further obligations to
Executive under this Agreement in the event of a termination of Executive’s
employment by the Company Without Cause or any termination of Executive’s
employment by Executive.
     (b) “Good Reason” as set forth herein is defined as a reduction in the rate
of Executive’s base salary, annual incentive maximum opportunity or long-term
incentive cash target compensation, a required relocation of his personal
residence to another geographical area outside of the geographical area where
Executive’s personal residence is currently located without Executive’s consent,
a change in Executive’s direct reporting relationship to the CEO or other
involuntary loss of position as described herein (other than as a result of a
termination by the Company for Cause) or a material diminution in Executive’s
duties and responsibilities without Executive’s consent.
     (c) “Without Cause” as set forth herein is defined as a termination of the
Executive’s employment by the Company for any reason not described in
subsections 6.1 and 6.2.
     Any term or provision in this Agreement to the contrary notwithstanding,
the timing and other conditions of any severance or other payments to be made
under this Agreement shall be subject to the requirements of all applicable laws
and regulations, whether or not they are in existence or in effect when this
Agreement is executed by the parties hereto. In the event of any termination of
employment as described in this Section 6.3, Executive agrees to continue to be
bound by the covenants set forth herein at Sections 7 through 13 subsequent to
the date of such termination for such periods of time as provided for in said
Sections respectively.
     6.4 Voluntary Resignation by Executive. In the event that Executive’s
employment is voluntarily terminated by Executive other than pursuant to
subsection 6.3 or as a direct result of

 



--------------------------------------------------------------------------------



 



his death or Permanent Disability (as described in subsection 6.1), the Company
shall have no further obligations to Executive under this Agreement other than
paying the Executive within 30 days of such termination his: (i) unpaid base
salary prorated to the date of termination and (ii) unpaid cash entitlements, if
any, earned and accrued pursuant to the terms of any applicable Company plan or
program (which unpaid cash entitlements shall not include any unpaid Bonus or
any unpaid long-term incentive cash award or other award under the Plan) prior
to the date of termination. In the event of termination of employment as
described in this Section 6.4, Executive agrees to continue to be bound by the
covenants set forth herein at Sections 7 through 13 subsequent to the date of
such termination for such periods of time as provided for in said Sections
respectively.
     6.5 Expiration of Agreement.
     (a) If the Company has not made an offer to Executive by March 31, 2011 to
extend his employment with the Company under a compensation structure
substantially similar to the one provided for in this Agreement, Executive’s
employment shall terminate at close of business on June 30, 2011 and his
employment shall be treated as having been terminated in accordance with Section
6.3 of this Agreement (relating to Termination by Company Without Cause/
Termination by Executive for Good Reason), and the sole payments and benefits to
which he may be entitled shall be governed by said Paragraph. Other than as set
forth in this Section 6.5 (a), the Company shall have no further obligations to
Executive under this Agreement in the event of a termination of Executive’s
employment by the Company due to its expiration under the terms of this
Agreement, except as otherwise set forth in subset (b) of this Section 6.5.
     (b) Notwithstanding the foregoing, if Executive’s employment with the
Company terminates following Executive’s rejection of an offer by the Company to
extend the term of the Agreement or to enter into a new Agreement prior to
termination, with Base Compensation, Bonus and long-term incentive cash award
target that are not less than Executive’s Base Compensation, Bonus and long-term
incentive cash award target as of the date of the termination or if Executive
voluntarily resigns, then his employment shall be treated as having been
terminated in accordance with Section 6.4 of this Agreement (relating to
Voluntary Resignation), and the sole payments to which he may be entitled shall
be governed by said Paragraph. In the event of termination of employment as
described in any portion of this Section 6.5, Executive agrees to continue to be
bound by the covenants set forth herein at Sections 7

 



--------------------------------------------------------------------------------



 



through 14 subsequent to the date of such termination for such periods of time
as provided for in said Sections respectively.
     6.6 Other Benefits. In the event that Executive’s employment is terminated
pursuant to Sections 6.1, 6.2 or 6.4, Executive’s coverage under the Company’s
short-term disability plan, shall end on the date of termination of employment;
Executive’s coverage under the Company’s long-term disability plan shall end on
the date of termination of employment; and Executive’s coverage under the
Company’s non-contributory and contributory life, dependent life and accidental
death and dismemberment plans shall end on the last day of the month in which
termination occurs. In the event that Executive’s employment is terminated
pursuant to Section 6.3, the foregoing shall also apply, except that Executive’s
coverage under the Company’s contributory life, dependent life and contributory
accidental death and dismemberment plans, if any, shall continue through the end
of any applicable severance period, upon payment of the applicable premium.
     6.7 Release. Executive acknowledges that the severance benefits set forth
in Section 6 hereof provide significant additional benefits as compared to those
available to the Company’s employees in general. As a condition precedent to
receiving any payments or other benefits pursuant to Section 6 of this
Agreement, Executive agrees to sign a full and complete release acceptable to
the Company releasing the Company, its subsidiaries and affiliates and their
directors, officers and employees of any and all claims, both known and unknown
as of the date of Executive’s termination of employment with the Company. In the
absence of Executive’s executing such a release in a form satisfactory to the
Company, the Company shall have no obligation to Executive to make any payments
or provide any other benefits as provided in said Section 6. The Company shall
furnish the release to Executive as soon as practical, but in no event more than
ten (10) days after the date on which Executive’s employment is terminated. If
Executive executes and delivers such release to the Company prior to March 15 of
the year following the year in which his employment is terminated (or, if
Executive has the right to revoke such release pursuant to the Age
Discrimination in Employment Act or any other applicable law, executes and
delivers such release at such time that such revocation period will expire prior
to such March 15), then all Payments (as defined in Section 6.8) that would
otherwise have been paid prior to the date on which the release is executed and
delivered shall be paid to Executive in a lump sum, without interest, as soon as
practical after such release is delivered (or such revocation period expires),
but not later than such March 15. If Executive fails to execute and

 



--------------------------------------------------------------------------------



 



deliver such release prior to the date set forth in the preceding sentence, then
the Company shall have no obligation to pay to Executive any Payments that would
otherwise have been payable prior to such March 15.
     6.8 Involuntary Termination Rule. Any term or provision of this Section 6
or elsewhere in the Agreement to the contrary notwithstanding, the following
provisions shall apply to any payments to be made to Executive pursuant to
Section 6.1 on termination by reason of Permanent Disability, Section 6.3, or
Section 6.5(a) (collectively the “Payments”):

  (a)   Each Payment to be made on a separate date shall be treated as a
separate Payment for purposes of §409A of the Code.     (b)   The aggregate
amount of all Payments, if any, payable after March 15 of the year following the
year that includes the date of such involuntary termination (the “Termination
Date”) but before the date that is six months after the Termination Date
(increased by any other amounts of taxable compensation paid to the Executive
during such period that would not have been paid but for such termination) shall
not exceed two times the lesser of (i) Executive’s Base Compensation on the last
day of the year immediately prior to the year that includes the Termination Date
or (ii) the limit in effect under §401(a)(17) of the Code during the year that
includes the Termination Date, as determined by the Company.     (c)   To the
extent the Payments payable during the period described in subparagraph
(b) above would otherwise exceed the limit of subparagraph (b), such Payments
shall be reduced to the extent necessary to satisfy the requirement of
subparagraph (b) as determined by the Company, and the amount by which the
Payments are reduced will be paid to Executive in a lump sum, without interest,
on the first business day that is six months after the Termination Date as
determined by the Company. However, if Executive dies during such period, the
limits of subparagraph (b) shall not apply to Payments to the Executive’s
beneficiaries or estate.     (d)   If Executive’s termination of employment does
not constitute a “separation from service” as defined in §409A of the Code, as
determined by the Company, then

 



--------------------------------------------------------------------------------



 



      all Payments that would otherwise be payable after March 15 of the year
following the year that includes the Termination Date, and that exceed the limit
described in Section 6.8(b), shall be deferred until six months after Executive
has incurred a separation from service, as so defined, and all Payments that are
so deferred shall be paid in a lump sum, without interest, on the first business
day that is at least six months after Executive has incurred a separation from
service.

     7. Confidentiality. Executive agrees that while he is employed by the
Company, and at all times thereafter, Executive shall not reveal or utilize
information, knowledge or data which is confidential as defined in this
Agreement and learned during the course of or as a result of his employment
which relates to: (a) the Company and/or any other business or entity in which
the Company during the course of the Executive’s employment has directly or
indirectly held a greater than a 10% equity interest whether voting or
non-voting; and (b) the Company’s customers, employees, agents, brokers and
vendors. The Executive acknowledges that all such confidential information is
commercially valuable and is the property of the Company. Upon the termination
of his employment Executive shall return all confidential information and any
copies thereof to the Company, whether it exists in written, electronic,
computerized or other form.
     8. “Confidential Information” Defined. For purposes of this Agreement
“confidential information” includes all information, knowledge or data (whether
or not a trade secret or protected by laws pertaining to intellectual property)
not generally known outside the Company (unless as a result of a breach of any
of the obligations imposed by this Agreement) concerning the business
operations, performance and other information of the Company or other entities
as described in Section 7 above. Such information may without limitation include
information relating to data, finances, marketing, pricing, profit margins,
underwriting, claims, loss control, marketing and business plans, renewals,
software, processing, vendors, administrators, customers or prospective
customers, products, brokers, agents and employees.
     9. Competition. Executive hereby agrees that, while he is employed by the
Company, and for a period of 6 months following the date of his termination of
employment with the Company for any reason, he will not, directly or indirectly,
without the prior written approval of the CEO, enter into any business
relationship (either as principal, agent, board member, officer, consultant,
stockholder, employee or in any other capacity) with any business or other
entity

 



--------------------------------------------------------------------------------



 



that at any relevant time is engaged in the business of insurance in direct or
indirect competition with the Company or any of its affiliates (a “Competitor”);
provided, however, that such prohibited activity shall not include the ownership
of less than 5% of the outstanding securities of any publicly traded corporation
(determined by vote or value) regardless of the business of such corporation.
Upon the written request of Executive, the CEO will determine whether a business
or other entity constitutes a “Competitor” for purposes of this Section 9;
provided that the CEO may require Executive to provide such information as the
CEO determines to be necessary to make such determination; and further provided
that the current and continuing effectiveness of such determination may be
conditioned on the accuracy of such information, and on such other factors as
the CEO may determine.
     10. Solicitation. Executive agrees that while he is employed by the
Company, and for a period of 24 months following his termination of employment
with the Company for any reason, he will not employ, offer to employ, engage as
a consultant, or form an association with any person who is then, or who during
the preceding one year was, an employee of the Company or any Subsidiary or
Affiliate of the Company or any successor or purchaser of any portion thereof,
nor will he assist any other person or entity in soliciting for employment or
consultation any person who is then, or who during the preceding one year was,
an employee of the Company or any Subsidiary or Affiliate of the Company or any
successor or purchaser of any portion thereof.
     11. Non-interference. Executive agrees that while he is employed by the
Company, and for a period of 24 months following his termination of employment
with the Company for any reason, he will not disturb or attempt to disturb any
business relationship or agreement between either the Company or any Subsidiary
or Affiliate of the Company or any successor or purchaser of any portion
thereof, and any other person or entity.
     12. Assistance with Claims. Executive agrees that, while he is employed by
the Company, and for a reasonable period (not less than 60 months from the date
of termination) thereafter, he will be available, on a reasonable basis, to
assist the Company and its subsidiaries and affiliates in the prosecution or
defense of any claims, suits, litigation, arbitrations, investigations, or other
proceedings, whether pending or threatened (“Claims”) that may be made or
threatened by or against the Company or any of its subsidiaries or affiliates.
Executive agrees, unless precluded by law, to promptly inform the Company if he
is requested (i) to testify or otherwise become involved in connection with any
Claim against the Company or

 



--------------------------------------------------------------------------------



 



any subsidiary or affiliate or (ii) to assist or participate in any
investigation (whether governmental or private) of the Company or any subsidiary
or affiliate or any of their actions, whether or not a lawsuit has been filed
against the Company or any of its subsidiaries or affiliates relating thereto.
The Company agrees to provide reasonable compensation to Executive for such
assistance provided during such period. Nothing in this Section 12 is intended
or shall be construed to prevent Executive from cooperating fully with any
government investigation or review as required by applicable law or regulation.
     13. Return of Materials. Executive shall, at any time upon the request of
the Company, and in any event upon the termination of his employment with the
Company for any reason, immediately return and surrender to the Company all
originals and all copies, regardless of medium, of property belonging to the
Company created or obtained by Executive as a result of or in the course of or
in connection with his employment with the Company regardless of whether such
items constitute proprietary information, provided that Executive shall be under
no obligation to return written materials acquired from third parties which are
generally available to the public. Executive acknowledges that all such
materials are, and will remain, the exclusive property of the Company.
     14. Scope of Covenants.
     (a) The Executive acknowledges that: (i) as a senior executive of the
Company he has and will have access to confidential information concerning not
only the business segments for which he may have been responsible (an outline
summary of which appears in the Company’s reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission) but the entire range of businesses
in which the Company was engaged; (ii) that the businesses segments for which he
may have been responsible and the Company’s businesses are conducted
nation-wide; and (iii) that the Company’s confidential information, if disclosed
or utilized without its authorization would irreparably harm the Company in:
(A) obtaining renewals of existing customers; (B) selling new business; (C)
maintaining and establishing existing and new relationships with employees,
agents, brokers, vendors; and (D) other ways arising out of the conduct of the
businesses in which the Company is engaged.
     (b) To protect such information and such existing and prospective
relationships, and for other significant business reasons, the Executive agrees
that it is reasonable and necessary

 



--------------------------------------------------------------------------------



 



that: (i) the scope of this Agreement be national and international; (ii) its
breadth include the entire insurance industry; and (iii) the duration of the
restrictions upon the Executive be as indicated therein.
     (c) The Executive acknowledges that the Company’s customer, employee and
business relationships are long-standing, indeed, near permanent and therefore
are of great value to the Company. The Executive agrees that neither any of the
provisions in this Agreement nor the Company’s enforcement of it alters or will
alter his ability to earn a livelihood for himself and his family and further
that both are reasonably necessary to protect the Company’s legitimate business
and property interests and relationships, especially those which he was
responsible for developing or maintaining. The Executive agrees that his actual
or threatened breach of the covenants set forth in Sections 7 through 13 above
would cause the Company irreparable harm and that the Company is entitled to an
injunction, in addition to whatever other remedies may be available, to restrain
such actual or threatened breach. The Executive agrees that if bond is required
in order for the Company to obtain such relief, such bond need only be in a
nominal amount and that he shall reimburse the Company for all costs of any such
suit, including the Company’s reasonable attorneys’ fees. The Executive consents
to the filing of any such suit against him in the state or federal courts
located in Illinois or any state in which he resides. He further agrees that in
the event of such suit or any other action arising out of or relating to this
Agreement, the parties shall be bound by and the court shall apply the internal
laws of the State of Illinois and irrespective of rules regarding choice of law
or conflicts of laws.
     (d) If he has not already done so, Executive agrees to be bound by and to
execute the Company’s Confidentiality, Computer Responsibility and Professional
Certification Agreement, a copy of which is incorporated by reference herein.
     (e) For purposes of Sections 7 through 14 hereof, the “Company” shall
include all subsidiaries and affiliates of the Company and CNAF, as well as the
Company.
     15. Effect of Covenants. Nothing in Sections 7 through 14 shall be
construed to limit or otherwise adversely affect any rights, remedies or options
that the Company would possess in the absence of the provisions of such
Sections.

 



--------------------------------------------------------------------------------



 



     16. Revision. The parties hereto expressly agree that in the event that any
of the provisions, covenants, warranties or agreements in this Agreement are
held to be in any respect an unreasonable restriction upon Executive or are
otherwise invalid, for whatsoever cause, then the court or arbitrator so holding
is hereby authorized to (a) reduce the territory to which said covenant,
warranty or agreement pertains, the period of time in which said covenant,
warranty or agreement operates or the scope of activity to which said covenant,
warranty or agreement pertains or (b) effect any other change to the extent
necessary to render any of the restrictions contained in this Agreement
enforceable.
     17. Severability. Each of the terms and provisions of this Agreement is to
be deemed severable in whole or in part and, if any term or provision of the
application thereof in any circumstances should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application thereof to
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect.
     18. Binding Agreement; Assignment. This Agreement shall be binding upon the
parties hereto and their respective heirs, successors, personal representatives
and assigns. The Company shall have the right to assign this Agreement to any
successor in interest to the business, or any majority part thereof, of the
Company or any joint venture or partnership to which the Company is a joint
venturer or general partner which conducts substantially all of the Company’s
business. Executive shall not assign any of his obligations or duties hereunder
and any such attempted assignment shall be null and void.
     19. Controlling Law; Jurisdiction. This Agreement shall be governed by,
interpreted and construed according to the laws of the State of Illinois
(without regard to choice of law or conflict of laws principles).
     20. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement contains the entire agreement of the parties with regard to the
subject matter hereof, supersedes all prior agreements and understandings,
written or oral (including without limitation that certain Employment Agreement
made as of March 20, 2003 between Executive and CNAF), and may only be amended
by an agreement in writing signed by the parties thereto. Any term or provision
herein to the contrary notwithstanding, the timing and other conditions of any
severance or other payments to be made under this Agreement shall be subject to
the

 



--------------------------------------------------------------------------------



 



requirements of all applicable laws and regulations as interpreted by the
Company, whether or not they are in existence or in effect when this Agreement
is executed by the parties hereto.
     21. Additional Documents. Each party hereto shall, from time to time, upon
request of the other party, execute any additional documents which shall
reasonably be required to effectuate the purposes hereof.
     22. Incorporation. The introductory recitals hereof are incorporated in
this Agreement and are binding upon the parties hereto.
     23. Failure to Enforce. The failure to enforce any of the provisions of
this Agreement shall not be construed as a waiver of such provisions. Further,
any express waiver by any party with respect to any breach of any provision
hereunder by any other party shall not constitute a waiver of such party’s right
to thereafter fully enforce each and every provision of this Agreement.
     24. Survival. Except as otherwise set forth herein, the obligations
contained in this Agreement shall survive the termination, for any reason
whatsoever, of Executive’s employment with the Company.
     25. Headings. All numbers and headings contained herein are for reference
only and are not intended to qualify, limit or otherwise affect the meaning or
interpretation of any provision contained herein.
     26. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:
     (a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

 



--------------------------------------------------------------------------------



 



     (b) in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
     (c) in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
If to the Company:

CONTINENTAL CASUALTY COMPANY
CNA Center
Chicago, IL 60604
Attn: Senior Human Resources Officer
If to Executive:

Jonathan D. Kantor
CNA Center
Chicago, IL 60604
or to such other address as either party shall furnish to the other party in
writing in accordance with the provisions of this Section 26.
     27. Gender. The masculine, feminine or neuter pronouns used herein shall be
interpreted without regard to gender, and the use of the singular or plural
shall be deemed to include the other whenever the context so requires.
     28. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof), except as otherwise
indicated hereinbelow, shall be settled by final, binding and non-appealable
arbitration in Chicago, Illinois by three arbitrators. Except as otherwise
expressly provided in this Section 28, the arbitration shall be conducted in
accordance with the rules of the American Arbitration Association (the
“Association”) then in effect. One of the arbitrators shall be appointed by the
Company, one shall be appointed by Executive, and the third shall be appointed
by the first two arbitrators. If the first two arbitrators

 



--------------------------------------------------------------------------------



 



cannot agree on the third arbitrator within 30 days of the appointment of the
second arbitrator, then the third arbitrator shall be appointed by the
Association. This Section 28 shall not be applicable with respect to any subject
matter or controversy relating to Sections 7 through 14 of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.
CONTINENTAL CASUALTY COMPANY

         
By:
  /s/ Thomas Pontarelli    
 
       
Title:
  Executive Vice President    
Date:
  August 19, 2008    

           
/s/ Jonathan D. Kantor
 
Jonathan D. Kantor
      August 19, 2008

 
Date  

 